NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 19-2379


                            UNITED STATES OF AMERICA,

                                              v.

                                   JAMES E. HOCKER,
                                       Appellant


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                        (D.C. Criminal No. 4-18-cr-00313-001)
                        District Judge: Hon. Matthew W. Brann


                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     June 22, 2021

           Before: SMITH, Chief Judge, MATEY and FISHER, Circuit Judges.

                                (Opinion filed: July 9, 2021)


                                         OPINION




       
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
MATEY, Circuit Judge.

       James Hocker appeals the sentence imposed for his securities fraud conviction. His

court-appointed counsel moved to withdraw under Anders v. California, 386 U.S. 738

(1967), explaining that all grounds for appeal are frivolous and barred by the appellate

waiver in Hocker’s plea agreement. We agree, so we will grant the motion to withdraw and

dismiss the appeal.

                                     I. BACKGROUND

       For years, Hocker worked as a licensed insurance agent. Broadening his services,

he began soliciting contributions to “investment vehicles.” (App. at 76.) Except he did not

hold any licenses in the securities industry. So he targeted the elderly, those nearing or

entering retirement, and others with limited investment experience. Hocker showed

potential investors dazzling stock quotes and dizzying returns of twenty-five or even thirty

percent. It all came with a steep price, but Hocker promised the bang from his investments

would be more than worth the bucks they would spend in fees, penalties, and taxes.

       Of course, the adage about things too good to be true proved as sturdy as ever, as it

was all a fraud. Hocker never invested his clients’ money. And he never paid back the fees

and taxes. He put all the money into his own accounts and used it for personal expenses.

By the end, Hocker obtained money and property totaling about $1.5 million.1

       In 2018, Hocker pleaded guilty to a one-count information charging securities fraud,

in violation of 18 U.S.C. § 1348. As part of his plea, Hocker agreed to waive his right to


       1
          To be precise, $1,495,782.62—the same amount Hocker would ultimately
stipulate to in his plea agreement.
                                             2
appeal his conviction and sentence if the District Court entered a sentence within or below

the applicable Guidelines range. Hocker also agreed to make restitution to his victims of

$1,495,782.62.

       Prior to sentencing, the Probation Office prepared a Presentence Investigation

Report (“PSR”). Using an offense level of 32 and a criminal history category of V, the

Probation Office calculated Hocker’s Guidelines sentencing range to be 188- to 235-

months of imprisonment. Neither Hocker nor the Government objected to the PSR. Nor

did Hocker challenge the restitution amount in the plea agreement.

       At sentencing, the District Court adopted the factual findings of the PSR,2 along

with its Guidelines range of 188 to 235 months. After hearing from Hocker and witnesses

from both sides, and considering Hocker’s request for a downward variance, the District

Court imposed a within-Guidelines sentence of 204 months of imprisonment, three years

of supervised release, and ordered Hocker to pay restitution of $1,495,782.62. Hocker filed

a notice of appeal, and his appointed counsel filed an Anders brief, stating that there were

no nonfrivolous grounds for review, and an accompanying motion to withdraw.3




       2
          Except for the restitution amount, which Hocker and the Government had
stipulated to.
       3
         The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
under 28 U.S.C. § 1291 to review Hocker’s appeal of his sentence. United States v.
Jackson, 523 F.3d 234, 242 (3d Cir. 2008) (holding an appellate waiver “does not deprive
this Court of jurisdiction over the defendant’s claims”). We exercise plenary review in
determining whether there are any nonfrivolous issues for appeal. Simon v. Gov’t of V.I.,
679 F.3d 109, 114 (3d Cir. 2012).
                                             3
                                       II. DISCUSSION

A.     Hocker’s Counsel’s Anders Brief

       In Anders, the Supreme Court explained that if there is nothing “in the record that

might arguably support the appeal,” an attorney may withdraw from further representation.

386 U.S. at 744. Third Circuit Local Appellate Rule 109.2(a) captures this guidance, and

the need to balance the “competing interests of zealous advocacy for one’s client, and the

proscription against pressing frivolous arguments” on appeal. United States v. Youla, 241

F.3d 296, 299 (3d Cir. 2001). Pursuant to Rule 109.2(a), when counsel concludes that an

“appeal presents no issue of even arguable merit,” he or she may file a motion to withdraw

and a brief explaining why pursuant to Anders. We then consider “(1) whether counsel

adequately fulfilled the rule’s requirements[,] and (2) whether an independent review of

the record presents any nonfrivolous issues.” Youla, 241 F.3d at 300 (citing United States

v. Marvin, 211 F.3d 778, 780 (3d Cir. 2000)). If we determine that “the Anders brief

initially appears adequate on its face,” the second step of our inquiry is “guided . . . by the

Anders brief itself,” and we need not mine the record for other issues. Id. at 301 (quotation

marks and citation omitted).

       Hocker’s counsel’s Anders brief satisfies our requirements, and our independent

review uncovers no meritorious issues. The brief presents a thorough examination of the

record, and identifies four issues Hocker might raise on appeal: 1) whether the appellate

waiver is valid and enforceable; 2) whether Hocker’s guilty plea was knowing and

voluntary; 3) whether Hocker’s sentence is reasonable; and 4) whether Hocker’s trial



                                              4
counsel provided ineffective assistance.4 Persuasively, the brief explains that Hocker

cannot surmount the appellate waiver, and, in any event, his claims do not have merit.5

Counsel’s brief fulfills our requirements, and those of Anders, so we consider whether

Hocker’s appellate waiver bars this appeal.

B.     The Appellate Waiver Is Valid And Enforceable

       We enforce an appellate waiver if: 1) the defendant’s arguments are covered by the

waiver; 2) the waiver was entered into knowingly and voluntarily; and 3) its enforcement

would not lead to a miscarriage of justice. United States v. Goodson, 544 F.3d 529, 536

(3d Cir. 2008).6 To determine the scope of Hocker’s appellate waiver, we look to its text.

United States v. Corso, 549 F.3d 921, 927 (3d Cir. 2008). And Hocker’s appellate waiver

is broad. It provides:

       [T]he defendant knowingly waives the right to appeal the conviction and
       sentence, on the express condition that the Court impose a sentence within
       or below the applicable advisory guidelines sentencing range as that
       sentencing range is determined by the Court. In the event the Court imposes
       a sentence greater than the applicable advisory guidelines sentencing range
       as that sentencing range is determined by the Court, the defendant retains the
       right to appeal the conviction and sentence.

       This conditional waiver includes any and all possible grounds for appeal,
       whether constitutional or non-constitutional, including, but not limited to, the

       4
         These largely mirror the arguments Hocker raises in his pro se brief.
       5
         Hocker’s counsel does not opine on the merits of a potential ineffective assistance
claim, but explains that, except in rare circumstances, we review arguments of ineffective
assistance on collateral, rather than direct, review. United States v. Thornton, 327 F.3d 268,
271 (3d Cir. 2003).
       6
         Hocker argues that Class v. United States, 138 S. Ct. 798 (2018) allows his appeal.
Class did not question the enforceability of appellate waivers; it only considered the
petitioner’s claim after finding that “the claims at issue . . . d[id] not fall within any of the
categories of claims that Class’ plea agreement forbid[] him to raise on direct appeal.” Id.
at 805. As we will explain, that is not the case here.
                                               5
       manner in which that sentence was determined in light of United States v.
       Booker, 543 U.S. 220 (2005). The defendant further acknowledges that this
       conditional appeal waiver is binding only upon the defendant and that the
       United States retains its right to appeal in this case.

(App. at 50–51.) As noted, the District Court imposed a sentence within the advisory

Guidelines range. That means the waiver bars any challenge Hocker might bring to the

calculation of the Guidelines range and the reasonableness of his sentence, see, e.g., Corso,

549 F.3d at 928 (finding that a similar appellate waiver barred reasonableness and

Guidelines-calculation challenges), or the restitution order the District Court imposed

along with it, United States v. Perez, 514 F.3d 296, 299 (3d Cir. 2007) (explaining that

“[b]y waiving his right to appeal his criminal sentence, [the defendant] waived his right to

appeal the restitution order”).

       Next, Hocker knowingly and voluntarily agreed to the appellate waiver. The

agreement memorializes his understanding, stating “I [Hocker] have read this agreement

and carefully reviewed every part of it with my attorney. I fully understand it and I

voluntarily agree to it.” (App. at 54.) An understanding confirmed by Hocker’s counsel,

and also the District Court. Before accepting Hocker’s plea, the District Court conducted

an extensive colloquy to ensure that Hocker understood the plea agreement and the

appellate waiver. Nothing in the record suggests that Hocker did not knowingly and

voluntarily waive his right to appeal his sentence.7



       7
          As Hocker’s counsel diligently notes, the District Court appears not to have
explicitly determined that Hocker understood the forfeiture obligations discussed in the
information, as required by Rule 11(b)(1)(J) of the Federal Rules of Criminal Procedure.
We agree, though, that while “[t]he better practice unquestionably is to comply literally
                                             6
       Finally, we consider whether enforcing the appellate waiver would result in a

miscarriage of justice. In so doing, we look to several factors: the “clarity of the [alleged]

error, its gravity, its character (e.g., whether it concerns a fact issue, a sentencing guideline,

or a statutory maximum), the impact of the error on the defendant, the impact of correcting

the error on the government, and the extent to which the defendant acquiesced in the

result.” United States v. Khattak, 273 F.3d 557, 563 (3d Cir. 2001) (quoting United States

v. Teeter, 257 F.3d 14, 25–26 (1st Cir. 2001)).

       Here, enforcing the waiver is appropriate. Hocker understood the benefits and

burdens of his plea agreement. He expressed no disagreement with the calculations

prepared by the Probation Office or the District Court, despite ample opportunity to do so.

And he received a sentence well within the Guidelines range. Even were we to agree with

Hocker—and we do not—that the District Court “erred procedurally when it [miscalculated



and completely with every requirement of Rule 11,” this mistake was ultimately harmless.
United States v. de le Puente, 755 F.2d 313, 315 (3d Cir. 1985).
        When asked by the District Court, Hocker acknowledged receiving and discussing
the information, which explained his forfeiture obligations, with his attorney. The plea
agreement he and his attorney signed explained that $1,495,782.62 was the amount of loss
resulting in his actions, and that he would have to make full restitution to his victims in
accordance with a court order. At Hocker’s change of plea hearing, the Government, at the
direction of the District Court, explained that he would need to repay $1,495,782.62. And
after pleading guilty, Hocker signed a stipulation consenting to forfeiture of that same
amount. The Government moved for forfeiture, the District Court entered a preliminary
order for it, and at sentencing, the District Court incorporated this order into Hocker’s
sentence, ordering forfeiture of $1,495,782.62 and confirming that this sum would be given
to the victims (less any amounts already paid). Throughout the proceedings, Hocker was
repeatedly apprised of his obligation to hand over $1,495,782.62. At no point did Hocker
object. There is no reason to believe that Hocker would not have pleaded guilty, or
surrendered his right to appeal, but for the District Court’s failure to articulate this fact to
him during its Rule 11 colloquy.
                                                7
a Guidelines range],” that “arguably erroneous calculation would be ‘precisely the kind of

garden variety claim of error contemplated by [an] appellate waiver[.]’” United States v.

Erwin, 765 F.3d 219, 227 (3d Cir. 2014) (quoting United States v. Castro, 704 F.3d 125,

141–42 (3d Cir. 2013) (second alteration in original)). Here, “enforcing [such a] waiver

would [not] work a miscarriage of justice.” Id. at 228. Rather, “allowing alleged errors in

computing a defendant’s sentence to render a waiver unlawful would nullify the waiver

based on the very sort of claim it was intended to waive.” Corso, 549 F.3d at 931 (cleaned

up).

       In sum, we agree with Hocker’s counsel that: 1) any claims Hocker might raise fall

within the scope of the appellate waiver, 2) Hocker entered into the waiver knowingly and

voluntarily, and 3) no miscarriage of justice would result from enforcing it.

                                    III. CONCLUSION

       For these reasons, we will grant counsel’s motion to withdraw and dismiss the

appeal.




                                             8